Citation Nr: 0843873	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently-shown lung condition 
is the result of asbestos exposure while working in the 
engine room of his naval ship, the USS Grapple.  

Asbestos exposure was conceded in the February 2006 RO 
decision.

Service medical records are negative for complaints or 
findings of lung condition.

Post-service records reflect a long-standing history of 
chronic obstructive pulmonary disease (COPD), currently 
advanced stage, as well as a "history of asbestosis" 
(although no clinical diagnosis is of record).  These records 
also reflect a 40-year history of smoking, which the veteran 
quit several years ago.  

The report of an April 2005 CT scan of the chest, performed 
by VA, indicates a noncalcified nodule in the superior aspect 
of the left lower lobe as well as associated changes of 
pleural thickening and scarring.  It is noted that "this 
finding is concerning for possible developing malignancy."  

Subsequent X-rays performed by VA in July 2005 revealed 
pleural thickening, retraction, and fibrosis.  

The veteran underwent a VA respiratory examination in 
February 2006.  The April 2005 CT scan and July 2005 X-rays 
were noted.  X-rays performed at that time revealed lung 
scarring bilaterally, but no evidence of calcific plaque 
disease to suggest fibrosis.  The examiner opined that the 
veteran's COPD "is more likely due to the veteran's chronic 
tobacco smoking."

In a February 2008 statement, and at the June 2008 Travel 
Board hearing, the veteran, through his representative, 
asserted that the February 2006 VA examination was inadequate 
because the examiner is not specialized in pulmonary 
conditions or oncology, and because a tissue biopsy was not 
performed to determine asbestosis.  (The Board notes that at 
the June 2008 hearing, the veteran reported that his treating 
physicians told him he may not be a candidate for tissue 
biopsy.  This is supported by a September 2006 VA treatment 
report, which indicates that he "is not a candidate for 
further aggressive testing and would not be a candidate for 
treatment if his lung lesion was found to be malignant").  

Although a VA examiner concluded the veteran's COPD was more 
likely due to smoking, the various findings regarding pleural 
thickening and fibrosis were left unaddressed.  While an 
explanation for this may be clear to one trained in medicine, 
further medical comment will be necessary in order to 
properly adjudicate the claim for benefits.  As such, 
additional examination as detailed below will be sought. 

Additionally, at the June 2008 Travel Board hearing, the 
veteran reported additional pertinent treatment by a private 
physician since December 2007, the reports of which are not 
of record.  On remand, the RO should attempt to obtain these 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining release forms from the 
veteran and any other required 
information, copies of records of 
treatment by the private physician he 
has been seeing since December 2007 
should be obtained and associated with 
the claims folder.  

2.	Thereafter, the veteran should be 
scheduled for a VA examination by an 
individual with the appropriate 
expertise, to describe the nature, 
extent, and etiology of any diagnosed 
lung disability.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  Consistent with the 
veteran's tolerance for any indicated 
studies, they should be conducted.  
(Any indicated test that can not be 
performed because of the veteran's 
health should be so noted.)  Following 
completion of the examination, the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that any diagnosed lung 
disorder is related to an event, 
injury, or disease that occurred in 
service, including asbestos exposure.  
The significance of any abnormality 
noted on X-rays or other scans of the 
lungs should be mentioned as well as 
whether any such abnormalities have 
been produced by asbestos exposure.  
Likewise, the examiner should discuss 
the significance, if any, of the 
veteran's tobacco smoking history to 
any diagnosed lung condition.  A 
complete rationale should be provided 
for all opinions expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




